 JACK B. PARSON CONSTRUCTION COMPANY293Jack B. Parson Construction Company, Incorporated,Employer-PetitionerandGeneral Teamsters, Can-neryWorkers Food and Merchandise Handlers,Local UnionNo. 976. Case 27-UC-25November 22, 1971DECISION ON REVIEW13YCHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn August 9, 1971, the Acting Regional Director forRegion 27 issued a Decision and Clarification ofBargaining Unit in which he, contrary to the Employ-er-Petitioner, concluded that transport driver CarlJensen should be included in the unit as established inthe contract. In accordance with Section 102.67 of theNational Labor Relations Board's Rules and Regula-tions, Series 8, as amended, the Employer-Petitionerfileda timely request for review of the ActingRegional Director's Decision on the ground that theinclusion of said employee is contrary to well-estab-lished Board precedent. By telegraphic order datedSeptember 8, 1971, the Board granted review. There-after, both parties filed timely briefs on review.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has considered the entire record in thiscase, including the briefs of the parties, and makes thefollowing findings:The Employer, a Utah corporation, has beenengaged in highway construction since 1952. Itsprincipal place of business is Odgen, Utah, with amaintenance shop and storage yard located atSmithfield, Utah. It has various projects spread over afive-state area consisting of the States of Utah, Idaho,Wyoming, Nevada, and Colorado.On November 5, 1969, the Employer executed ashort form agreement wherein it agreed to be boundby a 3-year contract which the Utah chapter, of theAssociatedGeneral Contractors (AGC), and theUnion had previously entered into effective July 1,1969.2 This contract describes the unit as all employ-ees "employed in the State of Utah in the perform-ance of all construction work." The contract containswage rates for a transport driver classification andprovides for overnight expenses to be paid to thesedrivers. The Acting Regional Director, relying on theabove contract provisions and the fact that thecontract provisions are applied to transport driversemployed by other members of the AGC, includedtheEmployer's transport driver, Jensen, in thecontracted unit. We do not agree.The record shows that Jensen has been regularlyemployed as the Employer's only transport driversince 1952. He works full time, is paid on a salarybasis, receives fringe benefits common to noncon-struction employees, including profit sharing, andperforms no construction work at the jobsites, in facthe spends very little time at the jobsites. During theoff-season for construction work, he works at theEmployer's Smithfield facility doing maintenance andshop work alongside nonconstruction employees, whoare not covered by the contract. Although Jensen isprimarily engaged in hauling equipment and suppliesfrom site to site for the Employer and its relatedcompanies, he is currently spending only about 10percent of his time hauling equipment in the State ofUtah, which is the stated area of contract coverage.On the present record, we find, contrary to theActing Regional Director, an insufficient basis toclarify the unit so as to include Jensen therein.Accordingly, the petition herein is hereby dismissed.iAs the parties are entitled to file briefs with the Board after review has2The Employer subsequently on February 23, 1970,authorized thebeen granted,and as the Union'sbrief was received within the prescribedAGC to actas its agent,in all collective-bargaining negotiations within itstime, the Employer'smotion to strike is hereby denied.jurisdiction.194 NLRB No. 43